           Case 2:19-cv-01395-RFB-BNW Document 25 Filed 07/06/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3
   TROY K. FLAKE
 4 BRIAN W. IRVIN
   Assistant United States Attorneys
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Troy.Flake@usdoj.gov
 7 Brian.Irvin@usdoj.gov

 8 Attorneys for the United States

 9
10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11

12   Leah Wingeart, Individually, and as Special Case No.: 2:19-cv-01395-RFB-BNW
     Administratrix of the Estate of James
13   Edward Fischer,

14                 Plaintiffs,                         Joint Status Report Regarding Settlement
15          v.

16 United States of America,

17                 Defendant.

18

19          On June 3, 2021, the parties participated in a settlement conference before the Court.

20 The parties agreed to settle this matter. The Court ordered that the parties provide dismissal

21 paperwork or a status report within 30 days. ECF #24. The parties, through their respective

22 counsel, hereby provide this joint status report.

23          The parties have been working cooperatively and diligently to finalize

24 settlement. Given the complex nature of this matter, the parties have engaged in

25 further discussions to ensure that the settlement documents meet the needs of all

26 parties. Further, consummating the settlement requires administrative steps at

27 various levels of the government, which are in process.

28          The parties are committed to continuing productively working toward final
           Case 2:19-cv-01395-RFB-BNW Document 25 Filed 07/06/21 Page 2 of 2




 1   disposition of this matter and expect that they will be able to complete this process

 2   and file a notice of dismissal within 30 days without assistance from the Court.

 3   Should this expectation not be met, the parties will provide another status report to

 4   the Court on or before August 6, 2021.

 5           Respectfully submitted this 6th day of July, 2021.

 6

 7    LAIRD LAW, PLLC                                   CHRISTOPHER CHIOU
                                                        Acting United States Attorney
 8
       /s/ Daniel Laird                                  /s/ Troy K. Flake
 9                                                      TROY K. FLAKE
      DANIAL LAIRD
10    8991 West Flamingo Rd., Suite C                   Assistant United States Attorney
      Las Vegas, NV 89147
11
      Attorney for Plaintiff                            Attorneys for the United States
12

13

14                                          Order

15   IT IS ORDERED that dismissal documents or a joint status report are due by August
     6, 2021.
16
                                                    IT IS SO ORDERED
17
                                                    DATED: 1:57 pm, July 09, 2021
18
19

20                                                  BRENDA WEKSLER
                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                    2
